
	
		I
		112th CONGRESS
		1st Session
		H. R. 678
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Kissell (for
			 himself and Mrs. Blackburn) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to provide for the treatment of dividends paid on shares of preferred stock,
		  held by the Secretary of the Treasury, that were issued by financial
		  institutions which received financial assistance under such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Repaying the American Taxpayer Act of
			 2011.
		2.Treatment of
			 dividends on certain stock held by the Secretary of the Treasury
			(a)In
			 generalSection 106(d) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5216(d)) is
			 amended—
				(1)by striking
			 or from the sale, exercise and inserting from the sale,
			 exercise;
				(2)by inserting
			 , or from the payment of any dividend on any share of preferred stock in
			 a financial institution obtained and held by the Secretary in conjunction with
			 financial assistance provided under this title to such institution
			 before shall be; and
				(3)by adding at the
			 end the following new sentence: After the date of the enactment of the
			 Repaying the American Taxpayer Act of 2011, section 3101(b) of title 31, United
			 States Code, shall be applied by reducing the amount contained in such section
			 by the aggregate amount paid into the general fund of the Treasury under the
			 preceding sentence..
				(b)Inclusion in
			 SIGTARP reportsSection 121(i)(1) of the Emergency Economic
			 Stabilization Act of 2008 is amended by inserting and the disposition
			 under section 106(d) of the payment of any dividend on any share of preferred
			 stock in a financial institution obtained and held by the Secretary in
			 conjunction with financial assistance provided under this title to such
			 institution before the period at the end.
			
